 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          1:19-MC-00041-AWI
12                   Plaintiff,
                                                        STIPULATION AND ORDER EXTENDING TIME
13           v.                                         FOR FILING A COMPLAINT FOR FORFEITURE
                                                        AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $738,041.42 SEIZED                   ALLEGING FORFEITURE
     FROM J.P. MORGAN CHASE BANK,
15   ACCOUNT NUMBER 2963925506,
16   APPROXIMATELY $486.87 SEIZED
     FROM J.P. MORGAN CHASE BANK,
17   ACCOUNT NUMBER 293215825, AND
18   APPROXIMATELY $196,800.00 SEIZED
     FROM BANK OF AMERICA, ACCOUNT
19   NUMBER 325098238284,
20
                     Defendants.
21

22           It is hereby stipulated by and between the United States of America and potential claimants Doris

23 Cheng and Wendy Truong (“claimants”), by and through their respective counsel, as follows:

24           1.      On or about February 26, 2019, the Homeland Security Investigation (“HSI”) seized the

25 above-referenced defendant funds pursuant to Federal seizure warrants (hereafter collectively “defendant
26 funds”).

27           2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required to

28 send notice to potential claimants, file a complaint for forfeiture against the defendant funds, or obtain an
                                                         1
29                                                                               Stipulation and Order to Extend Time

30
 1 indictment alleging that the defendant funds are subject to forfeiture within ninety days of seizure, unless

 2 the court extends the deadline for good cause shown or by agreement of the parties. That deadline was

 3 May 27, 2019.

 4          3.      By Stipulation and Order filed May 28, 2019, the parties stipulated to extend to August

 5 26, 2019, the time in which the United States is required to file a civil complaint for forfeiture against the

 6 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

 7          4.      By Stipulation and Order filed August 23, 2019, the parties stipulated to extend to

 8 November 22, 2019, the time in which the United States is required to file a civil complaint for forfeiture
 9 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

10 forfeiture.

11          5.      By Stipulation and Order filed November 25, 2019, the parties stipulated to extend to

12 December 23, 2019, the time in which the United States is required to file a civil complaint for forfeiture

13 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

14 forfeiture.

15          6.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

16 to January 22, 2020, the time in which the United States is required to file a civil complaint for forfeiture

17 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

18 forfeiture.

19          7.      Accordingly, the parties agree that the deadline by which the United States shall be

20 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

21 alleging that the defendant funds are subject to forfeiture shall be extended to January 22, 2020.

22 Dated: 12/23/19                                        McGREGOR W. SCOTT
                                                          United States Attorney
23
                                                   By:    /s/ Kevin C. Khasigian
24                                                        KEVIN C. KHASIGIAN
                                                          Assistant U.S. Attorney
25
26 Dated: 12/20/19                                        /s/ Kevin P. Rooney
                                                          KEVIN P. ROONEY
27                                                        Attorney for potential claimant
                                                          Doris Cheng
28                                                        (Signature authorized by email)
                                                          2
29                                                                              Stipulation and Order to Extend Time

30
 1

 2 Dated: 12/20/19                  /s/ David A. Torres
                                    DAVID A. TORRES
 3                                  Attorney for potential claimant
                                    Wendy Truong
 4                                  (Signature authorized by email)
 5
     IT IS SO ORDERED.
 6
     Dated: January 16, 2020
 7
                               SENIOR DISTRICT JUDGE
 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                    3
29                                                      Stipulation and Order to Extend Time

30
